United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-1112
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         * Appeal from the United States
         v.                              * District Court for the
                                         * Southern District of Iowa.
Timothy Jermaine Gunn,                   *
                                         * [UNPUBLISHED]
              Appellant.                 *
                                    ___________

                              Submitted: July 20, 2010
                                 Filed: July 28, 2010
                                  ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.


       In this direct criminal appeal, Timothy Gunn challenges the sentence the district
     1
court imposed following his guilty plea to knowingly and intentionally conspiring to
distribute at least 50 grams of a mixture containing cocaine base, in violation of 21
U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. On appeal, counsel has moved to withdraw
and has filed a brief under Anders v. California, 386 U.S. 738 (1967). Gunn has filed
a pro se supplemental brief, arguing that the court should have held a hearing to


         1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
evaluate his competency, that trial counsel was ineffective, and that the district court
improperly denied his motion to withdraw his plea.

       We conclude that the issues raised in the direct appeal fall within the scope of
the appeal waiver that Gunn entered into knowingly and voluntarily and that
enforcement of the waiver would not result in a miscarriage of justice. See United
States v. Andis, 333 F.3d 886, 890-92 (8th Cir. 2003) (en banc).2

      Finally, having reviewed the record independently pursuant to Penson v. Ohio,
488 U.S. 75 (1988), we find no nonfrivolous issues that are not covered by the appeal
waiver. Accordingly, we grant counsel leave to withdraw, and we dismiss the appeal.
                       ______________________________




      2
       The issues raised by Gunn’s pro se supplemental brief are more properly the
subject of a proceeding brought pursuant to 28 U.S.C. § 2255, and thus we do not
address them at this time.

                                          -2-